FILED
                            NOT FOR PUBLICATION                               JUN 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50452

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01994-JLS

  v.
                                                 MEMORANDUM *
JAVIER GARCIA-GALINDO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Javier Garcia-Galindo appeals from the 63-month sentence imposed

following his guilty plea conviction for attempted reentry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Garcia-Galindo contends that the district court procedurally erred by failing

to explain why it disagreed with his arguments for a downward variance under 18

U.S.C. § 3553(a). The record reflects that the district court considered Garcia-

Galindo’s arguments in mitigation, but found the circumstances insufficient to

warrant a sentence below the Guidelines range. See United States v. Stoterau, 524

F.3d 988, 999-1000 (9th Cir. 2008). The district court provided an adequate

explanation for the sentence imposed, and the sentence is procedurally sound. See

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc). Moreover,

the sentence at the low-end of the Guidelines range is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors, and under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    10-50452